DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 18 February 2020.
Claims 1 – 20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Power Tool with a Ventilation System.

Claim Objections
Claims 1, 5 – 6, 8 – 10, 15 – 17, and 19 – 20 are objected to because of the following informalities:
Regarding claim 1, line 7, the limitation, “the first and second housings” should read “the first housing and the second housing”. 
Regarding claim 5, line 2, the limitation, “the first and second portion do not contact each other”, should read “the first portion and the second portion does not contact each other”, and in line 4, the limitation, “the first and second portion”, should read “the first portion and the second portion.
Regarding claim 6, line 1, the limitation, “the first and second air exhaust ports” should read “the first air exhaust ports and the second air exhaust ports”.
Regarding claim 8, line 1, the limitation, “the first and second air exhaust ports” should read “the first air exhaust ports and the second air exhaust ports”.
Regarding claim 9, lines 1 – 2, the limitation, “the first and second air exhaust ports” should read “the first air exhaust ports and the second air exhaust ports”.
Regarding claim 10, lines 1 – 2, the limitation, “the first and second air exhaust ports” should read “the first air exhaust ports and the second exhaust ports”.
Regarding claim 15, line 2, the limitation, “the first and second portion do not contact each other”, should read “the first portion and the second portion does not contact each other”, and in line 4, the limitation, “the first and second portion”, should read “the first portion and the second portion”.
Regarding claim 16, line 1,
Regarding claim 17, line 1, the limitation, “the first and second air exhaust ports” should read “the first air exhaust ports and the second exhaust ports”.
Regarding claim 19, line 4, the limitation, “the first and second air exhaust ports” should read “the first air exhaust ports and the second exhaust ports”.
Regarding claim 20, lines 1 – 2, the limitation, “the first and second air exhaust ports” should read “the first air exhaust ports and the second exhaust ports”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 – 12 and 19 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 3 and claim 12, the claims are indefinite because it is ambiguous as to what the definition of the term “area” as recited in the claims.  Please note, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification" Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  That is, under a broadest reasonable interpretation (BRI) of the claims, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  In the instant case, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 12 – 13 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 9,676,092 B2), in view of Harada et al. (US 10,562,107), hereinafter Harada.

Regarding claim 1, Kumagai discloses a power tool comprising: 
a motor (M, fig. 2) and a fan (F, fig. 2) that rotates integrally with the rotor (14, fig. 2); 
a first housing (33, fig. 2) made of a polymer material (Col. 4, ll. 52 – 54 describes fan guide 33 made of a resin wherein the plain meaning of the term “resin” is “any of various products made from a natural resin or a natural polymer” – Merriam Webster dictionary) and having a first portion (portion of fan guide 33 having wall bodies 34 and slits 39, fig. 5); and
a second housing (3, fig. 2) made of a polymer material (Col. 3, ll. 52 – 55 describes housing 2, which includes body portion 3, made of a resin wherein the plain meaning of the term “resin” is “any of various products made from a natural resin or a natural polymer” – Merriam Webster dictionary) having a second portion (portion of body portion 3 having ventilation windows 30, fig. 2); wherein: 
(33) and the second housing (3) are joined and together house the motor (M);
the first portion (portion of fan guide 33 having wall bodies 34 and slits 39) overlaps the second portion (portion of body portion 3 having ventilation windows 30) in a direction perpendicular to a rotational axis of the rotor (14) (Fig. 4 shows the portion of fan guide 33 having wall bodies 34 and slits 39 overlapping the portion of body portion 3 having ventilation windows 30 in a direction parallel and perpendicular to a rotational axis of output shaft 14); 
the first portion (portion of body portion 3 having ventilation windows 30) and the second portion (portion of body portion 3 having ventilation windows 30) radially surround an outer circumference of the fan (F); 
first air exhaust ports (39, fig. 5) are defined in the first portion (portion of fan guide 33 having wall bodies 34 and slits 39, fig. 5);
second air exhaust ports (30, fig. 2) are defined in the second portion (portion of body portion 3 having ventilation windows 30); and 
the first air exhaust ports (39) are offset from the second air exhaust ports (30) (Fig. 2 shows slits 39 of fan guide 33 are offset or spaced out of line from ventilation windows 30 of body portion 3 in the radial direction of fan F and in the direction perpendicular to the rotation axis of output shaft 14).

Kumagai does not explicitly disclose a motor comprising a stator and a rotor that is rotatable relative to the stator.
(4, fig. 2) comprising a stator (32, fig. 2) and a rotor (32A, 32B, fig. 2) that is rotatable relative to the stator (32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the motor, as disclosed by Kumagai, with a motor comprising a stator and a rotor that is rotatable relative to the stator, as taught by Harada.  Kumagai does not explicitly disclose the structural elements within motor M and presents motor M as a “black box” with an output shaft. However, Harada discloses the structural elements within the motor for a similar power tool to the power tool of Kumagai.  Thus, one having ordinary skill in the art would be motivated to substitute the motor of Kumagai with the motor of Harada in order to build or construct the motor for the power tool.

    PNG
    media_image1.png
    257
    423
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image2.png
    320
    426
    media_image2.png
    Greyscale
[AltContent: textbox (Harada et al. (US 10,562,107) – fig. 3)][AltContent: textbox (Harada et al. (US 10,562,107) – Annotated fig. 4)] 
Regarding claim 2, Kumagai, as modified by Harada, disclose the invention as recited in claim 1.

However, Harada teaches the first air exhaust ports (A, annotated fig. 4) are offset from the second air exhaust ports (B, annotated fig. 4) in a direction parallel to the rotational axis of the rotor (32A, 32B, fig. 2) (Annotated fig. 4 shows S1 as the width of the offset of first air exhaust ports A and second air exhaust ports B in the direction parallel to the rotational axis of rotor 32A and rotor shaft 32B wherein col. 5, ll. 29 – 40 describes the width of S1 having a width less than 1.0 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the motor, as disclosed by Kumagai, as modified by Harada, with the first air exhaust ports are offset from the second air exhaust ports in a direction parallel to the rotational axis of the rotor, as taught by Harada.  While both Kumagai and Harada discloses systems that effectively suppress foreign objects from entering inside the housing and realizing good discharge of air without an increase in resistance of air passage at the discharge port/ventilation windows, one having ordinary skill in the art would be motivated to modify the ventilation system of Kumagai, specifically the first air exhaust ports and the second air exhaust ports, as described above for the ventilation system of Harada that provides the additional advantage of the frame portion of the first air exhaust ports and the second air exhaust ports serving like a bank that suppresses infiltration of water droplets adhered to the outer surface of the second housing into the first air exhaust ports and the second air exhaust ports (col. 8, ll. 31 – 35).  Moreover, Kumagai is silent as to what size of foreign object is (col. 5, ll. 29 – 40). 

Regarding claim 3, Kumagai, as modified by Harada, discloses the invention as recited in claim 2.
Kumagai further discloses fluid communication paths (W, fig. 2) are defined between the first air exhaust ports (39, fig. 5) and the second air exhaust ports (30, fig. 2); the first air exhaust ports (39) and the second air exhaust ports (30) each have a first opening area (The examiner defines the first opening area of first air exhaust ports 39 and second air exhaust ports 30 as the width in the axial direction of first air exhaust ports 39 and second air exhaust port 30 times the length in the circumferential direction of first air exhaust ports 39 and second air exhaust port 39).
Kumagai does not explicitly disclose the fluid communication paths each have a second opening area that is less than the first opening area.
Harada teaches fluid communication paths (the space between elongated portions 23A and 23B, fig. 4) are defined between the first air exhaust ports (A, annotated fig. 4) and the second air exhaust ports (B, annotated fig. 4); the first air exhaust ports (A) and the second air exhaust ports (B) each have a first opening area (The examiner defines the first opening area of first air exhaust ports A and second air exhaust port B as the width in the axial direction of first air exhaust ports A and second air exhaust port B times the length in the circumferential direction of first air exhaust ports A and second air exhaust port B as shown in annotated figs. 3, 4 wherein the width in the axial direction of first air exhaust ports A and the second air exhaust ports B is shown by the double arrows in annotated fig. 4 of first air exhaust ports A and second air exhaust ports B, respectively); and the fluid communication paths each have a second opening area (The examiner defines the second opening area of the fluid communication path as the width in the axial direction of the fluid communication path times the length in the circumferential direction of the fluid communication path as shown in annotated figs. 3, 4 wherein the width in the axial direction of the fluid communication path is represented by width S1 in fig. 4) that is less than the first opening area (Since the length in the circumferential direction of the first opening area is the same as the length in the circumferential direction of the second opening area, the relative size of the first opening area and second opening area depends on the differences between the width in the axial direction of first air exhaust ports A/second air exhaust ports B and the width in the axial direction of the fluid communication paths.  Annotated fig. 4 clearly shows axial length S1 of the fluid communication path as a portion of and less than the axial length of first air exhaust port A/second exhaust port B and thus the second opening area of the fluid communication path is less than the first opening area of first air exhaust port A/second air exhaust port B).
(col. 8, ll. 31 – 35).  Moreover, Kumagai is silent as to what size of foreign object is suppressed from entering the housing wherein one having ordinary skill in the art would be motivated to modify the communication paths of Kumagai as described above for the communication paths with the second opening area of Harada that specifically prevents foreign objects having a diameter of 1.0 millimeter of greater from entering the housing based on IP4X of International Protection Code defined in JIS C 0920 (col. 5, ll. 29 – 40).

Regarding claim 4, Kumagai, as modified by Harada, discloses the invention as recited in claim 3.
(33, fig. 2) is a tubular motor housing that radially surrounds at least a portion of the motor (M, fig. 2) and extends in a direction parallel to the rotational axis of the rotor (14, fig. 2) (Col. 4, ll. 49 – 54 describes fan guide 33 as an annular member disposed around motor M and fan F and extends via wall bodies 34 in a direction parallel to the rotational axis of output shaft 14); the second housing (3, fig. 2) is a rear housing (as shown in fig. 4) that closes up a rear portion of the motor housing (as shown in fig. 4); and a grip housing (4, fig. 1) extends from the motor housing in a direction perpendicular to the rotational axis of the rotor (14) (as shown in fig. 1).
Kumagai does not explicitly disclose a grip housing is integral with the motor housing.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the grip housing and the motor housing such that the grip housing is integral with the motor housing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (In re Larson, a claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In the instant case, applicant claims the grip housing 

Regarding claim 5, Kumagai, as modified by Harada, discloses the invention as recited in claim 4.
Kumagai further discloses the first portion (portion of fan guide 33 having wall bodies 34 and slits 39, fig. 5) and the second portion (portion of body portion 3 having ventilation windows 30, fig. 2) does not contact each other in the radial direction of the fan (F, fig. 2) (Col. 5, ll. 34 – 43 describes a gap W between wall bodies 34 of fan guide 33 and body portion 3); and the communication paths (W, fig. 2) are defined between the first portion (portion of fan guide 33 having wall bodies 34 and slits 39) and the second portion (portion of body portion 3 having ventilation windows 30).

Regarding claim 6, Kumagai discloses the invention as recited in claim 5.
Kumagai further discloses each of the first air exhaust ports (39, fig. 5) and the second air exhaust ports (30, fig. 2) is slit shaped (The plain meaning of the term “slit” is “a long narrow cut” – Merriam Webster dictionary, wherein both slits 39 and ventilation windows 30 are cuts within fan guide 33 and body portion 3, respectively, having a length longer than the width thus defining a slit or being slit shaped) and each of the first air exhaust ports (39) and the second air exhaust ports (30, fig. 2) extends around a circumferential direction of the fan (F, fig. 2). 

Regarding claim 7, Kumagai, as modified by Harada, discloses the invention as recited n claim 6.
Kumagai does not explicitly disclose the first air exhaust ports partially overlap the second air exhaust ports in the direction parallel to the rotational axis of the rotor.
However, Harada teaches the first air exhaust ports (A, annotated fig. 4) partially overlap the second air exhaust ports (B, annotated fig. 4) in the direction parallel to the rotational axis of the rotor (32A, 32B, fig. 2) (Annotated fig. 4 shows S1 as the width of the partial overlap of first air exhaust ports A and/or second air exhaust ports B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first air exhaust ports and the second air exhaust ports, as disclosed by Kumagai, as modified by Harada, with the first air exhaust ports partially overlap the second air exhaust ports in the direction parallel to the rotational axis of the rotor, as taught by Harada, with the motivation to provide a communication path for the air exhaust from the fan that prevents foreign objects having a diameter of 1.0 millimeter or greater from entering the housing based on IP4X of International Protection Code defined in JIS C 0920 (col. 5, ll. 29 – 40).

Regarding claim 12, Kumagai, as modified by Harada, discloses the invention as recited in claim 1.
Kumagai further discloses fluid communication paths (W, fig. 2) are defined between the first air exhaust ports (39, fig. 5) and the second air exhaust ports (30, fig. 2); the first air exhaust ports (39) and the second air exhaust ports (30) each have a first opening area (The examiner defines the first opening area of first air exhaust ports 39 and second air exhaust ports 30 as the width in the axial direction of first air exhaust ports 39 and second air exhaust port 30 times the length in the circumferential direction of first air exhaust ports 39 and second air exhaust port 39).
Kumagai does not explicitly disclose the fluid communication paths each have a second opening area that is less than the first opening area.
Harada teaches fluid communication paths (the space between elongated portions 23A and 23B, fig. 4) are defined between the first air exhaust ports (A, annotated fig. 4) and the second air exhaust ports (B, annotated fig. 4); the first air exhaust ports (A) and the second air exhaust ports (B) each have a first opening area (The examiner defines the first opening area of first air exhaust ports A and second air exhaust port B as the width in the axial direction of first air exhaust ports A and second air exhaust port B times the length in the circumferential direction of first air exhaust ports A and second air exhaust port B as shown in annotated figs. 3, 4 wherein the width in the axial direction of first air exhaust ports A and the second air exhaust ports B is shown by the double arrows in annotated fig. 4 of first air exhaust ports A and second air exhaust ports B, respectively); and the fluid communication paths each have a second opening area (The examiner defines the second opening area of the fluid communication path as the width in the axial direction of the fluid communication path times the length in the circumferential direction of the fluid communication path as shown in annotated figs. 3, 4 wherein the width in the axial direction of the fluid communication path is represented by width S1 in fig. 4) that is less than the first opening area (Since the length in the circumferential direction of the first opening area is the same as the length in the circumferential direction of the second opening area, the relative size of the first opening area and second opening area depends on the differences between the width in the axial direction of first air exhaust ports A/second air exhaust ports B and the width in the axial direction of the fluid communication paths.  Annotated fig. 4 clearly shows axial length S1 of the fluid communication path as a portion of and less than the axial length of first air exhaust port A/second exhaust port B and thus the second opening area of the fluid communication path is less than the first opening area of first air exhaust port A/second air exhaust port B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first air exhaust ports, the second air exhaust ports, and the communication paths, as disclosed by Kumagai, with the fluid communication paths each have a second opening area that is less than the first opening area, as taught by Harada. While both Kumagai and Harada discloses systems that effectively suppress foreign objects from entering inside the housing and realizing good discharge of air without an increase in resistance of air passage at the discharge port/ventilation windows, one having ordinary skill in the art would be motivated to modify the ventilation system of Kumagai, specifically the first air exhaust ports and the second air exhaust ports, as described above for the ventilation system of Harada that provides the additional advantage of the frame portion of the first air exhaust ports and the second air exhaust ports serving like a bank that suppresses (col. 8, ll. 31 – 35).  Moreover, Kumagai is silent as to what size of foreign object is suppressed from entering the housing wherein one having ordinary skill in the art would be motivated to modify the communication paths of Kumagai as described above for the communication paths with the second opening area of Harada that specifically prevents foreign objects having a diameter of 1.0 millimeter of greater from entering the housing based on IP4X of International Protection Code defined in JIS C 0920 (col. 5, ll. 29 – 40).

Regarding claim 13, Kumagai, as modified by Harada, discloses the invention as recited in claim 1.
Kumagai further discloses the first housing (33, fig. 2) is a tubular motor housing that radially surrounds at least a portion of the motor (M, fig. 2) and extends in a direction parallel to the rotational axis of the rotor (14, fig. 2) (Col. 4, ll. 49 – 54 describes fan guide 33 as an annular member disposed around motor M and fan F and extends via wall bodies 34 in a direction parallel to the rotational axis of output shaft 14); the second housing (3, fig. 2) is a rear housing (as shown in fig. 4) that closes up a rear portion of the motor housing (as shown in fig. 4); and a grip housing (4, fig. 1) extends from the motor housing in a direction perpendicular to the rotational axis of the rotor (14) (as shown in fig. 1).
Kumagai does not explicitly disclose a grip housing is integral with the motor housing.
. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (In re Larson, a claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In the instant case, applicant claims the grip housing integral with the motor housing wherein Kumagai differs in that the grip housing and the motor housing comprises the grip housing and the motor housing secured together as a single unit.  Thus, the use of a one-piece construction instead of the structure disclosed in Kumagai would be merely a matter of obvious engineering choice.)

Regarding claim 15, Kumagai, as modified by Harada, discloses the invention as recited in claim 1.
Kumagai further discloses the first portion (portion of fan guide 33 having wall bodies 34 and slits 39, fig. 5) and the second portion (portion of body portion 3 having ventilation windows 30, fig. 2) does not contact each other in the radial direction of the fan (F, fig. 2) (Col. 5, ll. 34 – 43 describes a gap W between wall bodies 34 of fan guide 33 and body portion 3); and the communication paths (W, fig. 2) are defined between the first portion (portion of fan guide 33 having wall bodies 34 and slits 39) and the second portion (portion of body portion 3 having ventilation windows 30).

Regarding claim 16, Kumagai, as modified by Harada, discloses the invention as recited in claim 15.
Kumagai further discloses the first portion (portion of fan guide 33 having wall bodies 34 and slits 39, fig. 5) and the second portion (portion of body portion 3 having ventilation windows 30, fig. 2) extend concentrically relative to each other in the direction parallel to the rotational axis of the rotor (14, fig. 2).

Regarding claim 17, Kumagai discloses the invention as recited in claim 1.
Kumagai further discloses each of the first air exhaust ports (39, fig. 5) and the second air exhaust ports (30, fig. 2) is slit shaped (The plain meaning of the term “slit” is “a long narrow cut” – Merriam Webster dictionary, wherein both slits 39 and ventilation windows 30 are cuts within fan guide 33 and body portion 3, respectively, having a length longer than the width thus defining a slit or being slit shaped) and each of the first air exhaust ports (39) and the second air exhaust ports (30, fig. 2) extends around a circumferential direction of the fan (F, fig. 2).

Regarding claim 18, discloses the invention as recited in claim 1.
Kumagai does not explicitly disclose the first air exhaust ports partially overlap the second air exhaust ports in the direction parallel to the rotational axis of the rotor.
(A, annotated fig. 4) partially overlap the second air exhaust ports (B, annotated fig. 4) in the direction parallel to the rotational axis of the rotor (32A, 32B, fig. 2) (Annotated fig. 4 shows S1 as the width of the partial overlap of first air exhaust ports A and/or second air exhaust ports B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first air exhaust ports and the second air exhaust ports, as disclosed by Kumagai, as modified by Harada, with the first air exhaust ports partially overlap the second air exhaust ports in the direction parallel to the rotational axis of the rotor, as taught by Harada, with the motivation to provide a communication path for the air exhaust from the fan that prevents foreign objects having a diameter of 1.0 millimeter or greater from entering the housing based on IP4X of International Protection Code defined in JIS C 0920 (col. 5, ll. 29 – 40).

Claims 8 – 11 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 9,676,092 B2), in view of Harada et al. (US 10,562,107), hereinafter Harada, in further view of Champeau et al. (US 6,805,625 B2), hereinafter Champeau.


    PNG
    media_image5.png
    212
    265
    media_image5.png
    Greyscale
[AltContent: textbox (Col. 4, ll. 46 – 52: “the distance [shown in fig. 4 as ℓ ] between two adjacent segments of material is less than about 1 mm (or even 0.8 mm) at the various levels (9a, 9b)”
Col. 4, l. 56: “common length L [shown in fig. 3] of these bars: about 1.6 millimeters”
Thus, the width of the first air exhaust port A’ (as shown in annotated fig. 4) or second air exhaust port B’ (as shown in annotated fig. 4) is:
	
	2 ℓ + L = 2(0.8 mm) + 1.6 mm = 3.2 mm)]
    PNG
    media_image6.png
    299
    392
    media_image6.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A’)][AltContent: textbox (B’)][AltContent: textbox (Champeau et al. (US 6,805,625 B2) – Annotated fig. 4)][AltContent: textbox (Champeau et al. (US 6,805,625 B2) – fig. 3)]
Regarding claim 8, Kumagai, modified by Harada, discloses the invention as recited in claim 7. 
Kumagai, as modified by Harada, further discloses the first air exhaust ports (Harada – A, annotated fig. 4) and the second air exhaust ports (Harada – annotated fig. 4) each have a width (Harada – The examiner defines the width of first air exhaust ports A and the width of second air exhaust ports B as the width in the axial direction, as shown by the double arrows in annotated fig. 4, of first air exhaust ports A or the second air exhaust ports B); and the communication paths (Harada – the space between elongated portions 23A and 23B, fig. 4) each have a width (Harada – S1, fig. 4) of less than 1.0 millimeters in the direction parallel to the rotational axis of the rotor (Harada – 32A, 32B, fig. 2) (Harada – Col. 5, ll. 29 – 40 describes the width of S1 preventing a pin P having a diameter of 1.0, based on IP4X of International Protection Code defined in JIS C 0920, from entering into the accommodation space of the body portion 2A through any of the gaps S1 thus inferring the width of S1 is less than 1.0 mm.  However, Harada does not explicitly state the width is less or equal to than 0.8 mm).
Kumagai, as modified by Harada, does not explicitly disclose the first air exhaust ports and the second air exhaust ports each have a width of greater than or equal to 1.2 millimeters in the direction parallel to the rotational axis of the rotor; and the communication paths each have a width of less than or equal to 0.8 millimeters.
However, Champeau teaches the first air exhaust ports (A’, annotated fig. 4) and the second air exhaust ports (B’, annotated fig. 4) each have a width of greater than or equal to 1.2 millimeters (As shown in annotated figs. 3 and 4 and as described in col. 4, ll. 46 – 52 and l. 56, the width of first air exhaust ports A’ and/or second air exhaust ports B’ is 3.2 mm wherein 3.2 mm is greater than 1.2 mm); and the communication paths (ℓ, fig. 4) each have a width of less than or equal to 0.8 millimeters (Col. 4, ll. 47 – 52 describes the width between two adjacent segments of material as less than 0.8 mm wherein less than 0.8 mm is within the claimed range of less than or equal to 0.8 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first air exhaust ports, the second air exhaust ports, and communication paths, as disclosed by Kumagai, as modified by Harada, with the first air exhaust ports and the second air exhaust ports each have a width of greater than or equal to 1.2 millimeters in the direction parallel to the rotational axis of the rotor; and the communication paths each have a width of less (col. 4, ll. 40 – 52).

Regarding claim 9, Kumagai, modified by Harada, as further modified by Champeau, discloses the invention as recited in claim 8.
Kumagai, as modified by Harada, further discloses the width (Harada – S1, fig. 4) of the partial overlap of the first air exhaust ports (Harada – A, annotated fig. 4) and the second air exhaust ports (Harada – B, annotated fig. 4) in the direction parallel to the (Harada – 32A, 32B, fig. 2) is less than 1.0 millimeters (Harada – Annotated fig. 4 shows the width of S1 is the width of the partial overlap of the first air exhaust ports A and the second air exhaust ports B.  Col. 5, ll. 29 – 40 describes the width of S1 preventing a pin P having a diameter of 1.0 mm, based on IP4X of International Protection Code defined in JIS C 0920, from entering into the accommodation space of the body portion 2A through any of the gaps S1 thus inferring the width of S1 is less than 1.0 mm.  However, Harada does not explicitly state the width is less or equal to than 0.8 mm).
Kumagai, as modified by Harada, does not explicitly disclose the width of the partial overlap of the first and second air exhaust ports in the direction parallel to the rotational axis of the rotor is less 25than or equal to 0.8 millimeters.
However, Champeau teaches the width (ℓ, fig. 4) of the partial overlap of the first air exhaust ports (A’, fig. 4) and the second air exhaust ports (B’, fig. 4) is less 25than or equal to 0.8 millimeters (Col. 4, ll. 47 – 52 describes the width between two adjacent segments of material as less than 0.8 mm wherein less than 0.8 mm is within the claimed range of less than or equal to 0.8 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first air exhaust ports, the second air exhaust ports, and communication paths, as disclosed by Kumagai, as modified by Harada, with the width of the partial overlap of the first and second air exhaust ports in the direction parallel to the rotational axis of the rotor is less 25than or equal to 0.8 millimeters, as taught by Champeau.  Harada is silent about the exact measurements of the first air exhaust ports and the second air exhaust ports for a (col. 4, ll. 40 – 52).

Regarding claim 10, Kumagai, modified by Harada, as further modified by Champeau, discloses the invention as recited in claim 7.
Kumagai, as modified by Harada, further discloses the width (Harada – S1, fig. 4) of the partial overlap of the first air exhaust ports (Harada – A, annotated fig. 4) and the second air exhaust ports (Harada – B, annotated fig. 4) in the direction parallel to the rotational axis of the rotor (Harada – 32A, 32B, fig. 2) is less than 1.0 millimeters (Harada – Annotated fig. 4 shows the width of S1 is the width of the partial overlap of the first air exhaust ports A and the second air exhaust ports B.  Col. 5, ll. 29 – 40 describes the width of S1 preventing a pin P having a diameter of 1.0 mm, based on IP4X of International Protection Code defined in JIS C 0920, from entering into the accommodation space of the body portion 2A through any of the gaps S1 thus inferring the width of S1 is less than 1.0 mm.  However, Harada does not explicitly state the width is less or equal to than 0.8 mm).
Kumagai, as modified by Harada, does not explicitly disclose the width of the partial overlap of the first and second air exhaust ports in the direction parallel to the rotational axis of the rotor is less 25than or equal to 0.8 millimeters.
However, Champeau teaches the width (ℓ, fig. 4) of the partial overlap of the first air exhaust ports (A’, fig. 4) and the second air exhaust ports (B’, fig. 4) is less 25than or equal to 0.8 millimeters (Col. 4, ll. 47 – 52 describes the width between two adjacent segments of material as less than 0.8 mm wherein less than 0.8 mm is within the claimed range of less than or equal to 0.8 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first air exhaust ports, the second air exhaust ports, and communication paths, as disclosed by Kumagai, as modified by Harada, with the width of the partial overlap of the first and second air exhaust ports in the direction parallel to the rotational axis of the rotor is less 25than or equal to 0.8 millimeters, as taught by Champeau.  Harada is silent about the exact measurements of the first air exhaust ports and the second air exhaust ports for a ventilation system based on IP4X of International Protection Code defined in JIS C 0920; however, Champeau teaches the exact measurements for the ventilation system based on IP4X of International Protection Code defined in JIS C 0920 thus one having ordinary (col. 4, ll. 40 – 52).

Regarding claim 11, Kumagai, modified by Harada, as further modified by Champeau, discloses the invention as recited in claim 10.
Kumagai further disclose a trigger switch (40, 41, fig. 1) movably mounted on the grip housing (4, fig. 1) and being configured to manually control energization of the motor (col. 5, ll. 59 – 60).

Regarding claim 19, Kumagai discloses the invention as recited in claim 12.
Kumagai does not explicitly disclose the first air exhaust ports partially overlap the second air exhaust ports in the direction parallel to the rotational axis of the rotor.
However, Harada teaches the first air exhaust ports (A, annotated fig. 4) partially overlap the second air exhaust ports (B, annotated fig. 4) in the direction parallel to the (32A, 32B, fig. 2) (Annotated fig. 4 shows S1 as the width of the partial overlap of first air exhaust ports A and/or second air exhaust ports B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first air exhaust ports and the second air exhaust ports, as disclosed by Kumagai, as modified by Harada, with the first air exhaust ports partially overlap the second air exhaust ports in the direction parallel to the rotational axis of the rotor, as taught by Harada, with the motivation to provide a communication path for the air exhaust from the fan that prevents foreign objects having a diameter of 1.0 millimeter or greater from entering the housing based on IP4X of International Protection Code defined in JIS C 0920 (col. 5, ll. 29 – 40).

Kumagai, as modified by Harada, further discloses the first air exhaust ports (Harada – A, annotated fig. 4) and the second air exhaust ports (Harada – annotated fig. 4) each have a width (Harada – The examiner defines the width of first air exhaust ports A and the width of second air exhaust ports B as the width in the axial direction, as shown by the double arrows in annotated fig. 4, of first air exhaust ports A or the second air exhaust ports B); and the communication paths (Harada – the space between elongated portions 23A and 23B, fig. 4) each have a width (Harada – S1, fig. 4) of less than 1.0 millimeters in the direction parallel to the rotational axis of the rotor (Harada – 32A, 32B, fig. 2) (Harada – Col. 5, ll. 29 – 40 describes the width of S1 preventing a pin P having a diameter of 1.0, based on IP4X of International Protection Code defined in JIS C 0920, from entering into the accommodation space of the body portion 2A through any of the gaps S1 thus inferring the width of S1 is less than 1.0 mm.  However, Harada does not explicitly state the width is less or equal to than 0.8 mm).
Kumagai, as modified by Harada, does not explicitly disclose the first air exhaust ports and the second air exhaust ports each have a width of greater than or equal to 1.2 millimeters in the direction parallel to the rotational axis of the rotor; and the communication paths each have a width of less than or equal to 0.8 millimeters.
However, Champeau teaches the first air exhaust ports (A’, annotated fig. 4) and the second air exhaust ports (B’, annotated fig. 4) each have a width of greater than or equal to 1.2 millimeters (As shown in annotated figs. 3 and 4 and as described in col. 4, ll. 46 – 52 and l. 56, the width of first air exhaust ports A’ and/or second air exhaust ports B’ is 3.2 mm wherein 3.2 mm is greater than 1.2 mm); and the communication paths (ℓ, fig. 4) each have a width of less than or equal to 0.8 millimeters (Col. 4, ll. 47 – 52 describes the width between two adjacent segments of material as less than 0.8 mm wherein less than 0.8 mm is within the claimed range of less than or equal to 0.8 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first air exhaust ports, the second air exhaust ports, and communication paths, as disclosed by Kumagai, as modified by Harada, with the first air exhaust ports and the second air exhaust ports each have a width of greater than or equal to 1.2 millimeters in the direction parallel to the rotational axis of the rotor; and the communication paths each have a width of less than or equal to 0.8 millimeters, as taught by Champeau.  Harada is silent about the exact (col. 4, ll. 40 – 52). 

Regarding claim 20, Kumagai, modified by Harada, as further modified by Champeau, discloses the invention as recited in claim 20.
Kumagai, as modified by Harada, further discloses the width (Harada – S1, fig. 4) of the partial overlap of the first air exhaust ports (Harada – A, annotated fig. 4) and the second air exhaust ports (Harada – B, annotated fig. 4) in the direction parallel to the rotational axis of the rotor (Harada – 32A, 32B, fig. 2) is less than 1.0 millimeters (Harada – Annotated fig. 4 shows the width of S1 is the width of the partial overlap of the first air exhaust ports A and the second air exhaust ports B.  Col. 5, ll. 29 – 40 describes the width of S1 preventing a pin P having a diameter of 1.0 mm, based on IP4X of International Protection Code defined in JIS C 0920, from entering into the accommodation space of the body portion 2A through any of the gaps S1 thus inferring the width of S1 is less than 1.0 mm.  However, Harada does not explicitly state the width is less or equal to than 0.8 mm).
Kumagai, as modified by Harada, does not explicitly disclose the width of the partial overlap of the first and second air exhaust ports in the direction parallel to the rotational axis of the rotor is less 25than or equal to 0.8 millimeters.
However, Champeau teaches the width (ℓ, fig. 4) of the partial overlap of the first air exhaust ports (A’, fig. 4) and the second air exhaust ports (B’, fig. 4) is less 25than or equal to 0.8 millimeters (Col. 4, ll. 47 – 52 describes the width between two adjacent segments of material as less than 0.8 mm wherein less than 0.8 mm is within the claimed range of less than or equal to 0.8 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the first air exhaust ports, the second air exhaust ports, and communication paths, as disclosed by Kumagai, as modified by Harada, with the width of the partial overlap of the first and second air exhaust ports in the direction parallel to the rotational axis of the rotor is less 25than or equal to 0.8 millimeters, as taught by Champeau.  Harada is silent about the exact measurements of the first air exhaust ports and the second air exhaust ports for a ventilation system based on IP4X of International Protection Code defined in JIS C 0920; (col. 4, ll. 40 – 52).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 9,676,092 B2), in view of Harada et al. (US 10,562,107), hereinafter Harada, in further view of Niwa (US 10,270,316 B2).

Regarding claim 14, Kumagai discloses the invention as recited in claim 13.
Kumagai further discloses a trigger switch (40, 41, fig. 1) movably mounted on the grip housing (4, fig. 1) and being configured to manually control energization of the motor (col. 5, ll. 59 – 60).

However, Niwa teaches the rear housing is a cap (7, fig. 1) that is screwed onto the tubular motor housing (6, fig. 1) (The plain meaning of the term “screwed” is “to attach, fasten, or close by means of a screw” – Merriam Webster dictionary, wherein col. 9, ll. 45 – 51 describes rear cover 7 is fastened to housing 6 by means of screw 76).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the rear housing, as disclosed by Kumagai, with the rear housing is a cap that is screwed onto the tubular motor housing, as taught by Niwa, with the motivation to provide a means to remove the rear cap to clean the fan from debris or perform preventive maintenance to the rear of the power tool. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731
13 November 2021 

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731